El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde determinar si el término de dos años que dispone la Ley de la Oficina del Oficial de Construc-ción adscrita a la Administración de Renovación Urbana y Vivienda(1) (Ley del Oficial de Construcción) para presen-tar una querella ante el Departamento de Asuntos al Con-sumidor (D.A.Co.) por vicios de construcción es de caduci-dad o de prescripción.
I
Los hechos que dan lugar a este recurso no están en controversia. El 9 de agosto de 1996 la Sra. Zulma Muñoz Rodríguez y su esposo, el Sr. Orlando Schmidt Mora (seño-ra Muñoz Rodríguez) adquirieron de Palmas Reales, S.E. (Palmas Reales) una residencia localizada en el proyecto Valle Húcares del Municipio de Juana Díaz. La construc-ción del referido proyecto de urbanización estuvo a cargo de Ten General Contractors.
El 10 de septiembre de 1996, la señora Muñoz Rodrí-guez le envió a Ten General Contractors y a Palmas Reales una comunicación en la que les informó de un problema de inundaciones en su patio a causa de un fenómeno atmosfé-rico que provocó copiosas lluvias. Ante este reclamo, Ten General Contractors realizó un movimiento del terreno de dicho patio para corregir el problema. No obstante, el 8 de octubre de 1996 la señora Muñoz Rodríguez envió una se-gunda notificación a las compañías para informarles que el trabajo no dio resultados y que el problema persistía.
*301Cinco años después, la señora Muñoz Rodríguez le envió a Palmas Reales una tercera comunicación en la cual rei-teró que el problema no había sido resuelto y solicitó su corrección. Además, en 2002 el matrimonio le requirió a Palmas Reales, mediante comunicaciones telefónicas, que corrigieran el problema.
Así las cosas, el 16 de abril de 2003 la señora Muñoz Rodríguez presentó una querella ante D.A.Co. contra Pal-mas Reales y Ten General Contractors. Alegó que la pro-piedad antes mencionada tenía unos defectos en la parte posterior que provocaban que el patio se inundara. Opor-tunamente, Palmas Reales presentó una moción de deses-timación, en la que alegó que la acción había caducado, ya que se presentó luego del término de dos años que dispone la Ley del Oficial de Construcción. D.A.Co. declaró “no ha lugar” dicha solicitud.
Luego de dos inspecciones de la propiedad y de una vista evidenciaría, D.A.Co. dictó una resolución en la que declaró “con lugar” la querella y ordenó a Palmas Reales a corregir la situación del patio de la residencia de los querellantes. Con relación a Ten General Contractos, éstos establecieron en la vista que no tuvieron participación en la construcción de patio, por lo que se les exoneró de responsabilidad.
Inconforme, Palmas Reales acudió al Tribunal de Apelaciones. Alegó que, según el Art. 11 de la Ley del Ofi-cial de Construcción, 17 L.P.R.A. sec. 511, la reclamación de los querellantes había caducado, porque al momento de la presentación de la querella habían transcurrido más de dos años desde la compraventa de la residencia. El Tribunal Apelativo confirmó la resolución de D.A.Co. Resolvió que el plazo de caducidad dispuesto en la Ley del Oficial de Construcción era realmente un plazo de prescripción. Re-solvió, además, que dicho plazo no había transcurrido, ya que al momento de la presentación de la querella no ha-bían pasado dos años desde la última inteligencia entre las partes.
*302Aún inconforme, Palmas Reales acude ante nos. Plan-tea, en esencia, que erró el Tribunal de Apelaciones al sos-tener que el término establecido en la Ley del Oficial de Construcción constituye un término prescriptivo y no de caducidad que no admite interrupción.
Expedimos el auto solicitado. Luego de examinar las comparecencias de las partes, procedemos a resolver este asunto sin ulterior trámite.
h — I HH
A. De entrada, para resolver la controversia objeto de este recurso es menester aclarar la diferencia entre un término de caducidad y un término de prescripción. Los términos de caducidad y de prescripción tienen la misma finalidad y efecto: impedir que permanezcan indefinidamente inciertos los derechos y dar firmeza a las relaciones jurídicas. Martínez Soria v. Proc. Esp. Rel. Fam., 151 D.P.R. 41, 57 (2000), opinión concurrente del Juez Asociado Señor Negrón García. La diferencia fundamental entre ambas figuras es que la prescripción, a diferencia de la caducidad, admite su interrupción o suspensión. Ello tiene la consecuencia de que un término prescriptivo, en la medida en que se interrumpa oportunamente, puede ser indefinido, ya que su interrupción puede ocurrir en un número ilimitado de ocasiones.
Por otro lado, un término de caducidad no puede ser interrumpido o suspendido, por lo que éste siempre ex-tingue el derecho a la causa de acción con el mero transcurso del tiempo. Martínez Soria v. Proc. Esp. Rel. Fam., supra. Su propósito es fijar de antemano el término dentro del cual podrá ejercitarse un derecho. íd. Una vez comienza a transcurrir un término de caducidad, no hay forma de revivirlo en su totalidad, como ocurre con un término prescriptivo cada vez que se interrumpe por una de las formas establecidas en ley.
La justificación o razón de ser de la caducidad *303radica en la naturaleza del derecho, el cual tiene una du-ración determinada. J. Puig Brutau, Caducidad, Prescrip-ción Extintiva y Usucapión, 3ra ed., Barcelona, Ed. Bosch, 1996, pág. 39. Según explica Puig Brutau:
... los conceptos de caducidad y prescripción se distinguen profundamente, pues el primero responde a una situación temporalmente delimitada de antemano, de manera que se sabe cuando se iniciará y al propio tiempo cuando terminará, mientras que la prescripción afecta a derechos que, en princi-pio, no tienen una limitación temporal, pero con la posibilidad de que el transcurso de un periodo suficiente para su normal ejercicio permita al obligado considerarse liberado de tener que realizar necesariamente su prestación. Íd., pág. 38.
B. Por otra parte, el Art. 1483 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 4124, establece la responsabilidad del contratista por los vicios de construcción. Dis-pone, en lo aquí pertinente, que el contratista de un edificio que se arruinase por vicios de construcción responde por los daños y perjuicios si la ruina tuviese lugar dentro de los diez años, contados desde que concluyó la construcción. No obstante, para que aplique dicho plazo de garantía de diez años es necesario que el vicio de construcción sea de tal magnitud que pueda considerarse un defecto arruinante.
La jurisprudencia de este Tribunal ha establecido que para que un defecto se considere arruinante no es necesario que se comprometa la solidez o estabilidad de la estructura. Rivera v. A & C Development Corp., 144 D.P.R. 450 (1997). No obstante, es necesario que el defecto sea de tal magnitud que afecte severamente el uso y disfrute del edificio. Maldonado Pérez v. Las Vegas Dev., 111 D.P.R. 573, 574-575 (1981).
Con relación al plazo de diez años que dispone el Art. 1483, supra, hemos resuelto que es un término tanto de caducidad como de garantía. Zayas v. Levitt & Sons of P.R., Inc., 132 D.P.R. 101 (1992); Rivera v. Las Vegas Dev. Co., Inc., 107 D.P.R. 384 (1978); Bartolomei v. Tribunal Su*304perior, 98 D.P.R. 495 (1970). En vista de ello, cualquier reclamación en daños al amparo del citado Art. 1483 tiene que ejercitarse dentro de los diez años de haber sido termi-nada la construcción, excepto cuando la causa sea la falta del contratista a las condiciones del contrato. Rivera v. Las Vegas Dev. Co., Inc., supra.
Además del Art. 1483, supra, en nuestra jurisdicción existen unas leyes especiales que rigen el negocio de la construcción. En particular, la Ley del Oficial de Construcción reglamenta y fiscaliza el negocio de viviendas privadas en Puerto Rico. Dicho estatuto, entre otras cosas, confiere jurisdicción a D.A.Co. para atender querellas presentadas por cualquier comprador u optante de una propiedad cuando un constructor o urbanizador haya incurrido en cualquiera de las prácticas prohibidas por el estatuto. 17 L.P.R.A. sec. 511; Rivera v. A & C Development Corp., supra, pág. 464; Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756, 772-773 (1997). De esta forma, se provee una mayor protección a los compradores de viviendas y se facilita el proceso de adjudicación de sus querellas. Rivera v. A.C. Development Corp., supra.
 Por otro lado, el Art. 11 de la Ley del Oficial de Construcción establece que “las acciones para exigir res-ponsabilidades por vicios o defectos de construcción,(2) ex-cepto aquellas que cualifiquen bajo la sección 4124 del Tí-tulo 31 caducan por el transcurso de dos años a partir del otorgamiento de las escrituras de compraventa”. (Énfasis suplido.) 17 L.P.R.A. sec. 511.
Como se desprende del texto claro de la refe-*305rida disposición, el término ahí estatuido es de caducidad. Sabido es que “cuando la ley es clara, libre de toda ambi-güedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir con su espíritu”. Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14.
Además, del historial legislativo de la Ley del Oficial de Construcción se desprende que ésta ha sido objeto de va-rias enmiendas. Originalmente el Art. 11 de dicha ley, supra, establecía un término de dos años para presentar una querella por vicios de construcción. No obstante, en 1976 se enmendó este artículo en términos generales e, inadverti-damente, se eliminó el referido término. Ello tuvo la con-secuencia de que, no habiendo un término expreso en la ley especial, aplicaba el término prescriptivo de quince años que dispone el Código Civil para acciones personales sin un término prescriptivo establecido en ley. 31 L.P.R.A. sec. 5294. El citado Art. 11 fue enmendado nuevamente por la Ley Núm. 137 de 20 de julio de 1979 para restablecer el término de dos años.
Al examinar el historial legislativo de la Ley Núm. 137, supra, vemos que la intención de la Asamblea Legislativa fue establecer un término razonable para la presentación de querellas por vicios o defectos de construcción no arruinantes. Según estableció el informe conjunto de las Comisiones de Desarrollo Urbano y Vivienda y Asuntos del Consumidor presentado al Senado de Puerto Rico durante el proceso de aprobación de la referida enmienda, un tér-mino de quince años para reclamar por un defecto de cons-trucción no arruinante fue considerado como excesiva-mente largo, por lo que se recomendó reestablecer el término de dos años para la presentación de una querella por vicios o defectos no arruinantes. En dicho informe se dispuso que:
Entendemos que un término de quince (15) años para recla-mar por un vicio o defecto de construcción que no es arrui-nante, es excesivamente largo. ... Entendemos que un término de dos (2) años a partir de la fecha del otorgamiento de la escritura de compraventa, término durante el cual estará en *306vigor la fianza que prestará el urbanizador o constructor es suficiente para la radicación de una querella por efectos no arruinantes. Informe Conjunto de las Comisiones de Desarro-llo Urbano y Vivienda y Asuntos al Consumidor, P. del S. 894, 15 de marzo de 1979, págs. 3-4.
El lenguaje del mencionado informe confirma que la in-tención de la Asamblea Legislativa era que el término pre-ceptuado en el Art. 11, supra, fuera un término de caducidad. El propósito era precisamente establecer un término determinado para el ejercicio de la acción por vi-cios de construcción. Además, al decretar que un término de dos años es “suficiente”, vemos que la intención del le-gislador era que dicho término no se interrumpiera o ex-tendiera, sino más bien que fuera definido.
En vista de lo anterior, somos del criterio de que el plazo de dos años que dispone la Ley del Oficial de Construcción es un término de caducidad, a contarse desde el otorgamiento de la escritura de compraventa hasta la presentación de la querella ante D.A.Co. Como explicamos, por ser un término de caducidad, una reclamación por defectos de construcción presentada al amparo de esta ley no admite interrupción extrajudicial.
A la luz de la normativa antes expuesta, pasemos a exa-minar los hechos del caso ante nos.
KH H — I
En este caso, la señora Muñoz Rodríguez adquirió la residencia objeto del presente litigio en agosto de 1996. A pesar de que en varias ocasiones ésta le comunicó a Pal-mas Reales sobre la existencia de unos defectos de cons-trucción, la querella ante D.A.Co. se presentó el 16 de abril de 2003.
Como vemos, al momento de presentar la querella, ha-bían transcurrido más de seis años desde el otorgamiento de la escritura de compraventa. En vista de ello, la recla-mación de la señora Muñoz Rodríguez caducó. No obstante, *307la señora Muñoz Rodríguez alega que los defectos que ado-lece su propiedad constituyen ruina, por lo que aplica el plazo decenal de garantía dispuesto en el Art. 1483 del Código Civil, supra. No le asiste la razón.
Si bien es cierto que el término de dos años para presen-tar una querella por vicios de construcción no aplica a de-fectos que puedan catalogarse como una ruina, al exami-nar las determinaciones de hecho de D.A.Co., en ninguna parte surge que los defectos de construcción habidos en la propiedad de la señora Muñoz Rodríguez sean de tal mag-nitud que afecten severamente su uso y disfrute de y, por lo tanto, constituyan una ruina.
IV
Por los fundamentos antes expuestos, se revocan las de-terminaciones tanto del Tribunal de Apelaciones como del Departamento de Asuntos del Consumidor y se desestima la querella presentada por la Sra. Zulma Muñoz Rodríguez y su esposo, el Sr. Orlando Schmidt Mora.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

(1) Ley Núm. 130 de 13 de junio de 1967 (17 L.P.R.A. sec. 501 et seq.).


(2) El Reglamento Núm. 2268, Reglamento sobre el Negocio de la Construcción de Viviendas Privadas en Puerto Rico del Departamento de Asuntos del Consumidor de 16 de septiembre de 1977 define el término “defecto de construcción” de la forma siguiente:
.. significará cualquier anormalidad, defecto, falla, deterioro prematuro, mal funcionamiento, inexactitud en las medidas o cualesquiera otra condición más allá de las tolerancias normales permisibles que pueda sufrir la estructura de vivienda o el área en que ésta esté enclavada o cualquier otro vicio o condición que exceda la medida de las imperfecciones que cabe esperar en una construcción sin que se pueda imputar a una fuerza mayor y/o fenómeno natural